[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
With respect to Count I and Count II, Judgment may enter in favor of the plaintiff, Emil H. Ziegler  Son, as against the defendants, Donald Schmiedecke and Sharon Dubail, in the amount of 2,650, representing balance due and owing for plumbing labor and materials at 235 Riggs Street, Oxford, Connecticut.
With respect to Count III and Count IV, Judgment may enter in favor of the defendants, Donald Schmiedecke and Sharon Dubail, as obligation is that of corporation, not a party to the action. CT Page 13261
SKOLNICK, J.